--------------------------------------------------------------------------------

Exhibit 10.1
 
 
Steven P. Geiger, Ph.D.
1333 West Loop South
Suite 1700
Vice President &
Chief Administrative Officer
 
Houston, Texas 77027
Tel 713.300.8709
 



CAMERON
 



 
May 29, 2015






Gary M. Halverson
 
 
Subject: Agreement on Employment and Termination Benefits and Obligations


Dear Mr. Halverson:


This letter memorizes and embodies the terms of agreement between you and
Cameron International Corporation ("Cameron" or "the Company") regarding your
continued employment with Cameron, to include your title, responsibilities,
benefits, and obligations. The terms of this letter agreement, all of which are
subject to and conditioned upon the provisions set out below in the section
titled "Non-Compete/Non-Solicitation and Confidentiality Agreement," are as
follows:


Job Title & Responsibilities



· As of May 31, 2015, your role and responsibilities as Group President DPS will
end.




· As of June 1, 2015, you will continue your employment as a Senior Vice
President of Cameron reporting to the Chief Operating Officer and/or the Chief
Executive Officer.  As part of your duties, you are to provide guidance to the
vice-president of wellhead and midstream process business.



Employment Status, Base Salary, Benefits and Perquisites



· You will remain an employee of Cameron, receive your base salary as of the
date of this letter agreement, and be eligible for all health and welfare
benefits, to include health, life, and accidental death and disability
insurance, financial planning, and club memberships, at the same level of
coverage and membership for you and your family as are provided to Tier 1
executive officers of the Company through May 31, 2016, unless you are
terminated for "Cause" or for engaging in "Detrimental Activity," as such terms
are defined within your accepted October 16, 2014 "Cameron International
Corporation Restricted Stock Unit Award Agreement (Including Non-Compete, Non­
Solicitation and Confidentiality Agreements)" and your accepted Stock Option and
Performance Restricted Stock Unit award agreements (hereinafter the "Equity
Agreements"), each and all of which are incorporated herein and as if fully set
forth herein.  If such termination occurs for either reason specified, it will
be effective as of the date of that termination. To the extent that your
employment under this letter agreement ends due to a for "Cause" termination or
because you engage in "Detrimental Activity," then Cameron's obligations to you
hereunder shall cease as of your termination date.




--------------------------------------------------------------------------------

Gary M. Halverson
May 29, 2015
 
 

· To the extent that Cameron fulfills its obligations hereunder, you agree to
waive any eligibility you may have had to participate in the Company's Executive
Severance Program.



MICP Participation



· You will remain a participant in the Company's Management Incentive
Compensation Plan ("MICP") through May 31, 2016.




· Your 2015 MICP goals are the goals set out in your 2015 MICP participation
letter dated on or about April 10, 2015, for the period through May 31, 2015,
and your 2015 MICP goals for the balance of 2015, and your 2016 MICP goals, will
be those of the Corporate Executive Leadership Team members, for example, the
same metrics applicable to the CEO or COO.




· For the avoidance of doubt, your 2016 MICP participation shall be prorated to
that portion of 2016 through which you remain an employee.



Treatment of Outstanding Equity Awards



· Your stock options, performance restricted stock units ("PRSUs"), and your
time based restricted stock units ("RSUs") will continue to vest pursuant to the
terms of your Award Agreements notwithstanding your employment status, age,
years of service, and other requirements under such plans. You will receive the
full grant amount of your awards for 2015, provided, however, any unvested PRSU
awards for 2015 or prior years shall continue to be subject to the performance
targets set out in your Notice of Award and will vest only in the amounts earned
pursuant to the terms of the relevant grant.




· You will have the full exercisability period for your vested stock options as
provided for by the terms of your Award Agreements.




· Depending on the degree of your performance against the objectives set out in
Annex A hereto, Management will recommend to the Company's Compensation
Committee an equity award for 2016 pro-rated to the number of months you are
employed by the Company in 2016 as compared to the 36 month performance/vesting
period of any such equity awards made to other employees.



2

--------------------------------------------------------------------------------

Gary M. Halverson
May 29, 2015
 
 

· You acknowledge that any and all equity awards for 2016 will be made at the
sole discretion of the Compensation Committee and may not reflect any
recommendations made by Management.



Non-Compete/Non-Solicitation and Confidentiality Agreement



· You acknowledge your obligations to Cameron regarding non-competition and
non-solicitation, as set forth within your accepted Equity Agreements and agree
such obligations will continue throughout the term of your employment with
Cameron or until May 31, 2016, whichever is the later to occur, at which time
the non-competition and non-solicitation clauses will be of no further force or
effect.




· You understand and agree that Cameron expects you to continue to observe and
comply with your contractual and legal obligations regarding confidentiality and
that Cameron would view any unauthorized disclosure or use of Company
confidential information, as defined and referenced in the Equity Agreements, as
an actionable matter against you or any associated third parties. You
acknowledge that Cameron's business, products and services are highly
specialized, that it is essential that they be protected, and that this
confidential information was and continues to be property of Cameron.




· You acknowledge and agree that this letter agreement and its terms and
conditions will remain confidential and that neither you nor any of your
representatives will disclose or discuss the contents, terms, or conditions of
this letter agreement except to your spouse, lending institutions, accountants,
counsel, financial advisors, tax advisor(s), the Internal Revenue Service or
other taxing authority, or as otherwise required by law or as required for the
enforcement of this letter agreement. This confidentiality provision is
contractual and the terms are material to this letter agreement.




· Each and every obligation of Cameron to you set out within the terms of this
letter agreement  are expressly conditioned upon your execution and compliance
with the terms of this letter agreement, including but not limited to the
Non-Compete/Non-Solicitation and Confidentiality Agreement provisions referenced
herein and more fully defined within your accepted Equity Agreements.




· You agree that should you not sign this letter agreement, each and every
obligation of Cameron to you set out in the terms of this letter agreement are
null and void.  You further agree that should you be terminated for Cause or
engage in Detrimental Activity, any remaining obligation of the Company to you,
including the payment of any MICP award, earned or unearned, is null and void,
all unvested equity shall be forfeited and any equity which vests on or after
the date of this letter agreement shall be repaid the Company.



Termination for Cause
 

· You agree that nothing in this letter agreement will impair the Company's
right and ability to terminate you for "Cause" or if you engage in "Detrimental
Activity," assuming that your actions meet the definitions of those terms in the
Equity Agreements.  Further, as noted above, should the Company so terminate
your employment for "Cause" or for engaging in "Detrimental Activity," you shall
not be entitled to any compensation or benefits under this letter agreement,
however, you will remain prohibited from engaging in any "Detrimental Activity"
until May 31, 2016 (but no further), and from disclosing Company confidential 
information.


3

--------------------------------------------------------------------------------

Gary M. Halverson
May 29, 2015
 
 
No Further Amounts Due



· You agree and acknowledge that, assuming Cameron's fulfilling of its
obligations hereunder, no further amounts or compensation will be due to you, of
any nature whatsoever, including salary, severance pay or bonuses, pension,
profit sharing benefits, health or welfare benefits, expense reimbursement,
consulting, outplacement services, attorneys' fees, or for any other amount,
except as set forth in this letter agreement.




· You further agree  that your Change in Control letter agreement, dated
November 16, 2013, will terminate on May 31, 2016, and that no benefits
thereunder shall be due you unless an "Effective Date," as defined in said
Change in Control letter agreement, other than as described in subpart (v)
thereof, shall have occurred prior to May 31, 2016.



Choice of Law and Venue



· Cameron and you agree that this letter agreement shall be performed in Harris
County, Texas and that the laws of the State of Texas shall govern the
enforceability, interpretation and legal effect of this letter agreement,
without regard to the conflict of law principles of any jurisdiction. The
Parties also agree that venue of any action to enforce the provisions of this
letter agreement, or any document executed in connection herewith, shall be in
Harris County, Texas. All Parties to this letter agreement hereby consent to
personal jurisdiction in Harris County, Texas, and waive any objection to Harris
County, Texas, being an inconvenient forum.



Entire Agreement



·
Except as specifically stated herein, this letter agreement constitutes the
entire understanding and agreement between Company and you and supersedes prior
understandings and agreements between us with respect to the subject matter
within this letter agreement, and there are no representations, agreements,
arrangements or understandings, oral or written, concerning the subject matter
hereof between us which are not fully expressed or incorporated by reference
herein, other than those which survive your retirement and termination of
employment as provided by this letter agreement.  This letter agreement may not
be changed by oral representations, and may only be amended by written
instrument executed by you and an authorized representative of the Company.
 

4

--------------------------------------------------------------------------------

Gary M. Halverson
May 29, 2015
 
 
If the above correctly sets out, in full, the terms and conditions between the
Company and you regarding your continued employment by the Company, please sign
and date both copies of this letter agreement, and keep one copy for your
records and return the other copy to the Company.


Cameron International Corporation
 
 
 
      /s/ Steven P. Geiger                   
By:  Steven P. Geiger
Title:  Senior Vice President and
              Chief Administrative Officer
 
ACCEPTED AND AGREED
 
 
      /s/ Gary M. Halverson                   
Gary M. Halverson
Date:  May 29, 2015
            
 
 
 
 
 
5

--------------------------------------------------------------------------------